Exhibit 10.1


ADIENT PLC
RESTRICTED SHARES OR RESTRICTED SHARE UNIT AWARD


Grant - Terms for Restricted Shares and Restricted Share Units



Grant Date:July 1, 2020First Vesting Date:January 1, 2021Second Vesting
Date:July 1, 2021



Adient plc has adopted the 2016 Omnibus Incentive Plan to permit awards of
restricted shares or restricted share units to be made to certain key employees
of the Company or any Affiliate. The Company desires to provide incentives and
potential rewards for future performance by the employee by providing the
Participant with a means to acquire or to increase his or her proprietary
interest in the Company's success.


Definitions. Capitalized terms used in this Award have the following meanings:


(a)“Award” means this grant of Restricted Shares and/or Restricted Share Units.
(b)“Award Notice” means an Award notification (if any) delivered to the
Participant in connection with this Award.
(c)“Company” means Adient plc or any successor thereto.
(d)“First Restriction Period” means the period beginning on the Grant Date and
ending on the First Vesting Date indicated above during which the Participant
cannot sell, transfer, pledge, assign or otherwise encumber one half (1/2) of
the total number of Restricted Shares or Restricted Share Units granted under
this Award.
(e)“Inimical Conduct” means any of the following as determined by the
Administrator in its sole discretion: (i) any act or omission that is inimical
to the best interests of the Company or any Affiliate as determined by the
Administrator, (ii) violation of any employment, non-compete, confidentiality or
other agreement in effect with the Company or any Affiliate, or the Company’s or
an Affiliate’s code of ethics, as then in effect, (iii) conduct rising to the
level of gross negligence or willful misconduct in the course of employment with
the Company or an Affiliate, (iv) commission of an act of dishonesty or
disloyalty involving the Company or an Affiliate, or taking any action which
damages or negatively reflects on the reputation of the Company or an Affiliate,
(v) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition or a violation of any other
federal, state or local law in connection with the Participant’s employment or
service, or (vi) breach of any fiduciary duty to the Company or an Affiliate.
(f)“Participant” means the individual selected to receive this Award.
(g)“Plan” means the Adient plc 2016 Omnibus Incentive Plan, as may be amended
from time to time.
(h)“Restriction Period” means the First Restriction Period or the Second
Restriction Period, as applicable.
(i)“Restricted Shares” means Shares that are subject to a risk of forfeiture and
a Restriction Period.
(j)“Restricted Share Unit” means the right to receive a payment, in cash or
Shares, equal to the Fair Market Value of one Share, that is subject to a risk
of forfeiture and a Restriction Period.
(k)“Retirement” means a termination of employment from the Company and its
Affiliates on or after age 60, other than a termination by the Company or an
Affiliate for Cause.
(l)“Second Restriction Period” means the period beginning on the Grant Date and
ending on the Second Vesting Date indicated above during which the Participant
cannot sell, transfer, pledge, assign or otherwise encumber one half (1/2) of
the total number of Restricted Shares or Restricted Share Units granted under
this Award.
(m)“Share” means an ordinary share of the Company.



        Other capitalized terms used in this Award have the meanings given in
the Plan.





--------------------------------------------------------------------------------



The parties agree as follows:


1.Grant of Award. The Company hereby grants to the Participant an award of
Restricted Shares or Restricted Share Units, as specified above or in any Award
Notice, on the date and with respect to the number of Shares or Units specified
above or in any Award Notice. The Award is subject to the terms and conditions
set forth herein and, in the Plan, a copy of which has been delivered to the
Participant, and which is made a part of this Award.


2.Restricted Shares. If the Award is in the form of Restricted Shares, the
Shares are subject to the following terms:


a.Restriction Period. The Company will hold the Shares in escrow or via an
independent trust or nominee for the Restriction Period applicable to such
Shares. During the applicable Restriction Period, the Shares shall be subject to
forfeiture as provided in Section 4.


b.Removal of Restrictions. Subject to any applicable deferral election under the
Adient US LLC Executive Deferred Compensation Plan (or any successor plan) and
to Section 4 below, Shares that have not been forfeited shall become available
to the Participant after the last day of the applicable Restriction Period upon
payment in full of all taxes due with respect to such Shares.


c.Voting Rights. During the Restriction Periods, the Participant may exercise
full voting rights with respect to the Shares.


d.Dividends and Other Distributions. Any cash dividends or other distributions
paid or delivered with respect to Restricted Shares for which the record date
occurs on or before the last day of the Restriction Period applicable to such
Restricted Shares will be credited to a bookkeeping account for the benefit of
the Participant unless it is indicated above or in any Award Notice that such
cash dividends or other distributions shall be paid currently. To the extent
such account is credited, it will be converted into and settled in additional
Shares issued under the Plan at the end of the applicable Restriction Period
unless it is indicated above or in any Award Notice that the account will be
paid to the Participant in cash, in which case it will be paid in cash at the
end of the applicable Restriction Period. Prior to the end of the applicable
Restriction Period, any account credited pursuant to this paragraph will be
subject to the same terms and conditions (including risk of forfeiture) as the
Restricted Shares to which the dividends or other distributions relate.


3.Restricted Share Units. If the Award is in the form of Restricted Share Units,
the Restricted Share Units are subject to the following terms:


a.Restriction Period. During the Restriction Period applicable to the Restricted
Share Units, such Restricted Share Units shall be subject to forfeiture as
provided in Section 4.


b.Settlement of Restricted Share Units. Subject to any applicable deferral
election under the Adient US LLC Executive Deferred Compensation Plan (or any
successor plan thereto) and to Section 4 below, the Restricted Share Units shall
be settled by payment of one Share per Restricted Share Unit unless it is
indicated above or in any Award Notice that the Restricted Share Units will be
settled through payment of cash, in which case the Restricted Share Units will
be settled through payment of cash equal to the Fair Market Value of one Share
per Restricted Share Unit, in each case as soon as practicable after the last
day of the Restriction Period that applies to such Restricted Share Units and
upon payment in full of all taxes due with respect to such Restricted Share
Units. Notwithstanding the foregoing, if this Award provides that it will be
settled in cash, but the Company has satisfied all registration, qualification
or other legal requirements necessary to permit the settlement of the Restricted
Share Units in Shares in the Participant’s jurisdiction


- 2 -



--------------------------------------------------------------------------------



without adverse legal, tax, financial or accounting consequences to the Company
or its Affiliates, then such Award will instead be settled in Shares and the
Participant will have no right to receive cash. Notwithstanding the foregoing,
if the Participant is a specified employee within the meaning of Code Section
409A and the Restriction Period applicable to Restricted Share Units lapses due
to a termination of employment (other than for death), then such vested
Restricted Share Units will be settled as soon as practicable six months after
the Participant’s termination to the extent required to comply with Code Section
409A.


c.Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the last day of a Restriction Period will result in a credit to a
bookkeeping account for the benefit of the Participant unless it is indicated
above or in any Award Notice that such cash dividends or other distributions
shall result in the current payment of a dividend equivalent. Any such credit or
dividend equivalent will be equal to the dividends or other distributions that
would have been paid with respect to the Shares subject to the Restricted Share
Units had such Shares been outstanding. To the extent a bookkeeping account is
credited pursuant to this paragraph, it will be converted into and settled in
additional Shares issued under the Plan at the end of the applicable Restriction
Period unless it is indicated above or in any Award Notice that the account will
be paid to the Participant in cash, in which case it will be paid in cash at the
end of the applicable Restriction Period. Prior to the end of the applicable
Restriction Period, any account credited pursuant to this paragraph will be
subject to the same terms and conditions (including risk of forfeiture) as the
Restricted Share Units to which the dividends or other distributions relate.


4.Termination of Employment – Risk of Forfeiture.


a.Retirement or Involuntary Termination Other Than For Cause. If the
Participant’s employment with the Company and its Affiliates terminates due to
the Participant’s Retirement or due to the Company’s involuntary termination of
the Participant’s employment other than for Cause before the end of the
Restriction Periods, then any of the Participant’s Restricted Shares or
Restricted Share Units that are then unvested will continue to vest and
otherwise be subject to the terms and conditions of this Agreement as if the
Participant’s employment had not terminated. If the Participant, after his or
her Retirement or involuntary termination, engages in Inimical Conduct, or, in
the case of Retirement, obtains Full-Time Employment or acts as an employee
(whether full-time or otherwise), consultant or member of a board of a
Competitor, as determined by the Administrator, then any Restricted Shares or
Restricted Share Units that have not yet vested or been settled shall
automatically be forfeited and returned to the Company as of the date of the
Administrator’s determination. The Participant shall provide such information or
documentation as the Administrator reasonably determines is necessary to confirm
whether the Participant has engaged in any prohibited activity as described in
the preceding sentence. For purposes hereof:
i.“Competing Product or Service” means any product or service that is sold in
competition with, or, as of the date of the Participant’s Retirement, is being
developed and that will compete with, a product or service developed,
manufactured, or sold by the Company or any of its Affiliates. For purposes of
this Section 4.a., Competing Products or Services as to the Participant are
limited to products and/or services with respect to which the Participant
participated in the development, planning, testing, sale, marketing or
evaluation on behalf of the Company or any Affiliate during any part of the
Participant’s employment with the Company or an Affiliate, or after the
termination of the Participant’s employment, during any part of the 24 months
preceding the termination of the Participant’s employment with the Company and
its Affiliates, or for which the Participant supervised one or more Company or
Affiliate employees, units, divisions or departments in doing so.


- 3 -



--------------------------------------------------------------------------------



ii.“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in the sale or
marketing of any Competing Product or Service.
iii.“Full-Time Employment” means working thirty-five (35) or more hours per
week.
b.Voluntary Termination Other Than Retirement. If the Participant’s employment
with the Company and its Affiliates terminates due to a voluntary resignation
(other than Retirement) at a time when the Participant could not have been
terminated for Cause, then:


i.If such resignation occurs prior to the First Vesting Date, then all
Restricted Shares and Restricted Share Units subject to this Award shall
automatically be forfeited and returned to the Company as of the date of such
resignation.
ii.If such resignation occurs after the First Vesting Date but prior to Second
Vesting Date, then a pro rata portion of the Restricted Shares or Restricted
Share Units that would have vested on the Second Vesting Date, calculated on the
basis of the number of days of employment completed between the First Vesting
Date and the Second Vesting Date compared to the full six (6) month period
between such dates, will continue to vest and otherwise be subject to the terms
and conditions of this Agreement as if the Participant’s employment had not
terminated. Any Restricted Shares or Restricted Share Units that do not remain
eligible for continued vesting following such termination of employment shall
automatically be forfeited and returned to the Company as of the date of such
resignation. If the Participant, after his or her voluntary resignation, engages
in Inimical Conduct, as determined by the Administrator, any Restricted Shares
or Restricted Share Units that have not yet vested or been settled shall
automatically be forfeited and returned to the Company as of the date of the
Administrator’s determination. The Participant shall provide such information or
documentation as the Administrator reasonably determines is necessary to confirm
whether the Participant has engaged in Inimical Conduct.
c.Death. If the Participant’s employment with the Company and its Affiliates
terminates because of death at a time when the Participant could not have been
terminated for Cause, then, effective as of the date the Company determines the
Participant’s employment terminated due to death (provided such determination is
made no more than 75 days after the date of death), any remaining Restriction
Periods shall automatically lapse. If the Participant dies after Retirement
while this Award is still subject to a Restriction Period, then, effective as of
the date of the Participant’s death (provided the Company receives notice of the
Participant’s death within 75 days), any remaining Restriction Period shall
automatically lapse as of the date of death. The Company shall have no liability
to any person for any taxes, penalties or interest incurred by any person due to
the Company not receiving notice of the Participant’s death within 75 days.


d.Disability. If the Participant becomes Disabled at a time when the Participant
could not have been terminated for Cause, then the Participant shall become
vested in (and any remaining Restriction Period shall automatically lapse with
respect to) the Restricted Shares or Restricted Share Units subject to this
Award as of the date of such Disability.


e.Other Termination. If the Participant’s employment terminates for any reason
not described above, then any Restricted Shares or any Restricted Share Units
(and all deferred dividends paid or credited thereon) still subject to a
Restriction Period as of the date of such termination of employment shall
automatically be forfeited and returned to the Company. The Company may suspend
payment or delivery of Shares (without liability for interest thereon) pending
the Administrator’s determination of whether the Participant’s employment was or
should have been terminated for Cause or whether the Participant has engaged in
Inimical Conduct.


- 4 -



--------------------------------------------------------------------------------





5.Withholding. The Participant agrees to remit to the Company any foreign, U.S.
federal, state and/or local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the issuance of Shares under this
Award, the vesting of this Award or the payment of cash under this Award. Unless
the Company otherwise determines, the Company will satisfy any withholding
obligations in connection with this Award by withholding from cash or Shares
otherwise payable or issuable under this Award in the amount needed to satisfy
any withholding obligations; provided that, in the case of Shares, the amount
withheld may not exceed the total maximum statutory tax rates associated with
the transaction to the extent necessary to avoid an accounting charge.
Alternatively, the Company may require the Participant to pay to the Company, in
cash, promptly on demand, amounts sufficient to satisfy such tax obligations or
make other arrangements satisfactory to the Company regarding the payment to the
Company of the aggregate amount of any such tax obligations, or the Company may
withhold from cash or other property, payable or issuable to the Participant or
from Shares no longer subject to restrictions in the amount needed to satisfy
any withholding obligations.


6.No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. In no event may the Award or
any benefit accruing to the Participant from the Award be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate. In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of the Participant’s employment by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and its Affiliates from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
grant, the Participant shall have been deemed irrevocably to have waived any
entitlement to pursue such claim.


7.Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.


8.Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
the Company and the Participant with respect to such Shares.


9.Successors. All obligations of the Company under this Award shall be binding
on any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant, and his or her heirs,
executors, administrators or legal representatives.


10.Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.


11.Governing Law; Arbitration. This Award and the rights and obligations
hereunder shall be governed by and construed in accordance with, except to the
extent preempted by other applicable laws (a) with respect to the corporate law
requirements applicable to the Company, the validity and authorization of the
issuance of Shares


- 5 -



--------------------------------------------------------------------------------



under the Plan and similar matters, the internal laws of Ireland (without
reference to conflict of law principles thereof) and (b) with respect to all
other matters relating to the Plan and Awards, the internal laws of the State of
New York (without reference to conflict of law principles thereof). Arbitration
will be conducted, to the extent applicable, per the provisions in the Plan.


12.Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country. By accepting the Award, the
Participant acknowledges having been informed of the processing of the
Participant’s personal identifiable information described in the preceding
paragraph and consents to the Company collecting and transferring to the
Company's Total Rewards Department or Shareholder Services Department, and its
independent benefit plan administrator and third party broker, the Participant’s
personal data that are necessary to administer the Award and the Plan. The
Participant understands that his or her personal information may be transferred,
processed and stored outside of the Participant’s home country in a country that
may not have the same data protection laws as his or her home country, for the
purposes mentioned in this Award.


This Award, including any Award Notice delivered to the Participant and any
other documents expressly referenced in this Award contain all of the provisions
applicable to the Award and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.


The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.




ADIENT PLC


Renee S. McLeod
Vice President and Chief Human Resources Officer




- 6 -

